                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 4/2/2020
SOUTHERN DISTRICT OF NEW YORK

 GUSTAVO CLEMENTE, individually and on
 behalf of others similarly situated, et al.

                             Plaintiffs,
                                                                 1:19-cv-9426 (MKV)
                      -against-
                                                                        ORDER
 S & W SUPERMARKET, INC. et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of: (1) a letter from the parties, dated March 11, 2020, informing

the Court that the parties engaged in mediation but were unable to reach a settlement and that

Plaintiffs intended to file an amended pleading [ECF #20]; (2) Plaintiffs’ First Amended

Complaint [ECF #22]; and (3) Defendants’ Answer [ECF #24]. Accordingly, IT IS HEREBY

ORDERED that, by May 4, 2020, the parties shall submit a joint status letter and Proposed Case

Management Plan, as required by this Court’s Individual Rules of Practice. The Court will

determine whether to conduct an Initial Pretrial Conference via telephone or issue a Scheduling

Order on the basis of these documents.

       The documents should be filed on ECF and sent to this Court via email (in both PDF and

Microsoft Word formats). The status letter may not exceed 6 pages and must include the

following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

             major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

             basis of subject matter jurisdiction and venue, and a brief statement by each other

             party as to the presence or absence of subject matter jurisdiction and venue.
           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;

       3. A statement of procedural posture, including

               a. A brief description of any (i) motions that have been made and decided, (ii)

                   motions that any party seeks or intends to file, including the principal legal

                   and other grounds in support of and opposition to the motion, (iii) pending

                   motions and (iv) other applications that are expected to be made at the

                   conference;

               b. A brief description of any discovery that has already taken place, and a brief

                   description of any discovery that the parties intend to take in the future; and

               c. A statement describing the status of any settlement discussions and whether

                   the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       Any request for an extension shall be made by letter filed on ECF and must be received at

least 48 hours before the filing deadline.



SO ORDERED.
                                                      _________________________________
Date: April 2, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
